 Case 19-15607-amc              Doc 103       Filed 10/07/20 Entered 10/07/20 21:30:42                        Desc Main
                                             Document      Page 1 of 3



        B2100B (Form 2100B) (12/15)



                                     UNITED STATES BANKRUPTCY COURT
                                    FOR THE Eastern District of PENNSYLVANIA

        IN RE:                                                        §
                                                                      §      CASE NO.
        TANIKA S DAVIS                                                §      19-15607-amc
                                                                      §      Chapter 13




             NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

        Claim Number 5 was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
        alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim Other than
        for Security in the clerk’s office of this court on 10/7/2020 (date).


        Name of Alleged Transferor                                               Name of Transferee
        U.S. BANK NATIONAL                                                       NewRez LLC
        ASSOCIATION                                                              d/b/a Shellpoint Mortgage Servicing




        Address of Alleged Transferor:                                           Address of Transferee:
        U.S. BANK NATIONAL                                                      Shellpoint Mortgage Servicing
        ASSOCIATION                                                             P.O. Box 10826 Greenville
        PO Box 619096                                                           Greenville, SC 29603-0675
        Dallas, TX 75261-9741




                               ~~DEADLINE TO OBJECT TO TRANSFER~~

The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty-one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be
substituted as the original claimant without further order of the court.




Date:
                                                                     CLERK OF THE COURT
  Case 19-15607-amc                 Doc 103       Filed 10/07/20 Entered 10/07/20 21:30:42                            Desc Main
                                                 Document      Page 2 of 3




B-2100A (Form 2100A)(12/15)


                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE Eastern District of PENNSYLVANIA
 IN RE:                                                            §
                                                                   §       CASE NO.
 TANIKA S DAVIS                                                    §       19-15607-amc
                                                                   §       Chapter 13



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence
and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this
evidence and notice.
  NewRez LLC d/b/a Shellpoint Mortgage Servicing                         U.S. BANK NATIONAL ASSOCIATION
              Name of Transferee                                                       Name of Transferor


 Name and Address where notices to transferee should
 be sent:

  NewRez LLC d/b/a Shellpoint Mortgage Servicing                           Court Claim # (if known): 5
  P.O. Box 10826 Greenville                                                Amount of Claim: $ 273484.87
  Greenville, SC 29603-0675                                                Date Claim Filed: 02/19/2020


 Phone: (800)365-7107                                                      Phone: (800) 643-0202
 Last Four Digits of Acct #: 8642                                          Last Four Digits of Acct.#: 4249


 Name and Address where transferee payments should
 be sent (if different from above):

 Phone:
 Last Four Digits of Acct #:
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ Manuel Quiogue
                                                                Date:                        10/7/2020
    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 19-15607-amc           Doc 103       Filed 10/07/20 Entered 10/07/20 21:30:42                      Desc Main
                                         Document      Page 3 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE Eastern District of PENNSYLVANIA
    IN RE:                                                       §
                                                                 §      CASE NO.
    TANIKA S DAVIS                                               §      19-15607-amc
                                                                 §      Chapter 13




                               CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
   I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
   interest on or before 10/7/2020 via electronic notice unless otherwise stated:



                                                        Via U.S. Mail

   Debtor

   TANIKA S DAVIS
   8012 Ogontz Ave
   Philadelphia, PA 19150-1412


   Debtors' Attorney
   DEMETRIUS J. PARRISH
   THE LAW OFFICES OF DEMETRIUS J. PARRISH
   7715 Crittenden St # 360
   Philadelphia, PA 19118-4473

   Chapter 13 Trustee
   SCOTT F. WATERMAN (CHAPTER 13)
   2901 St Lawrence Ave Ste 100
   Reading, PA 19606-2265




                                                                                             Respectfully Submitted,

                                                                                             /s/ Larry Yip
                                                                                             Larry Yip
